Case 2:20-cv-07159-SB Document 21-33 Filed 10/23/20 Page 1 of 3 Page ID #:448




                 EXHIBIT GG
                                                                   Case 2:18-bk-15829-NB
                                                                        2:20-cv-07159-SB Document
                                                                                         Doc 160 21-33
                                                                                                  Filed 12/12/18
                                                                                                         Filed 10/23/20
                                                                                                                   Entered
                                                                                                                         Page
                                                                                                                           12/12/18
                                                                                                                              2 of 314:48:06
                                                                                                                                     Page ID #:449
                                                                                                                                              Desc
                                                                                           Main Document     Page 1 of 2


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Faye Rasch, State Bar No. 253838                             FILED & ENTERED
                                                                    3 frasch@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626                                       DEC 12 2018
                                                                      Telephone: 714-966-1000
                                                                    5 Facsimile: 714-966-1002
                                                                                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                                                                                    Central District of California
                                                                    6 BRADLEY ARANT BOULT CUMMINGS LLP                              BY sumlin     DEPUTY CLERK
                                                                      Roger G. Jones (admitted pro hac vice)
                                                                    7 rjones@bradley.com
                                                                      1600 Division Street, Suite 700
                                                                    8 Nashville, TN 37219
                                                                      Telephone: 615-252-2323
                                                                    9 Attorneys for Wellgen Standard, LLC

                                                                   10                           UNITED STATES BANKRUPTCY COURT

                                                                   11                             CENTRAL DISTRICT OF CALIFORNIA
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12                                   LOS ANGELES DIVISION
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 In re                                          Case No. 2:18-bk-15829-NB

                                                                   14 PHILIP JAMES LAYFIELD,                         Chapter 7
                              Tel 714-966-1000




                                                                   15                               Debtor.          ORDER FOR RELIEF IN AN
                                                                                                                     INVOLUNTARY CASE
                                                                   16

                                                                   17

                                                                   18

                                                                   19
                                                                        __________________________________           ___________________________________
                                                                   20

                                                                   21           On consideration of the petition filed May 21, 2018, against the above-named
                                                                   22 //

                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1198318.1                                                                                    ORDER
                                                                   Case 2:18-bk-15829-NB
                                                                        2:20-cv-07159-SB Document
                                                                                         Doc 160 21-33
                                                                                                  Filed 12/12/18
                                                                                                         Filed 10/23/20
                                                                                                                   Entered
                                                                                                                         Page
                                                                                                                           12/12/18
                                                                                                                              3 of 314:48:06
                                                                                                                                     Page ID #:450
                                                                                                                                              Desc
                                                                                           Main Document     Page 2 of 2


                                                                    1 debtor, and for the reasons set forth in this Court’s adopted tentative ruling (dkt. 149,

                                                                    2 pp. 5-7, ¶ (2)) on the motion of Wellgen Standard, LLC for summary judgment (dkt. 100)

                                                                    3 and Mr. Layfield’s motions to transfer venue (dkt. 93), to dismiss (dkt. 48), to convert

                                                                    4 (dkt. 95), and all related matters (e.g., dkt. 37), an order for relief under chapter 7 of the

                                                                    5 Bankruptcy Code (title 11 of the United States Code) is granted.

                                                                    6                                                ###

                                                                    7

                                                                    8

                                                                    9

                                                                   10

                                                                   11
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: December 12, 2018
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1198315.1                                     2                                         ORDER
